JUDGE, J.
On the 22d of October, 1864, the clerk of the circuit court of Dallas county received from the appellants, in payment of a' judgment which had been rendered against them in said court, payment thereof in Confederate States treasury-notes, and notes of the State of Alabama. The latter notes were issued during the late war, and were made redeemable in Confederate States treasury-notes, or five per cent, coupon bonds of the State, at the option of the State. The clerk made an official entry on the execution docket, of the payment of the full amount of the judgment, which contained no statement, or explanation, as to the character of the funds he had re*546ceived in payment. At the spring term, 1866, of the court the plaintiffs in the judgment moved the court to set aside the entry of satisfaction which had been thus entered. The motion was granted, and an execution awarded on the judgment. This action of the court is now assigned for error, and presents the question, Was the judgment satisfied, as against the plaintiffs therein, by the action of the clerk as above stated?
While the clerk of a court, in which a judgment is rendered, has authority, under our statute, to receive payment of it; still, as against the plaintiff, he can receive in such payment money only — such money as the plaintiff is bound to accept. What, at the date of the entry of satisfaction in the present case, was such money ? The answer is, that by the law, as it then stood, gold or silver coin only was a legal tender in payment of debts; and as the plaintiffs could not have been required to accept anything else in satisfaction of their demand, the clerk was authorized to receive nothing else in such satisfaction, without the consent of the plaintiffs.
We should not deem it necessary to say more in support of this proposition, but for the decision of this court in the case of Haynes v. Wheat & Fennell, 9 Ala. 239. The doctrine of that case is, that where bank-notes, whether “ convertible at pleasure into specie, for their nominal amount, or not,” are current as money in the ordinary transactions of commerce — excluding the precious metals from general use, and constituting the actual medium of exchange — clerks and sheriffs have the power to receive them in satisfaction of judgments and executions; and that no satisfaction of a judgment or execution, thus effected, can be set aside by the plaintiff, even though effected without his consent.
This case, it is believed, is opposed to the decided current of authority on this question, and is irreconcilable, on principle, with the later decisions of West, Oliver & Co. v. Ball & Crommelin, 12 Ala. 340, and Chapman, Lyon & Noyes v. Cowles, decided at the June term, 1867. In each of the last mentioned cases, it was decided, in effect, that an attorney-at-law, in virtue of his general powers as such, *547has no authority to receive, in payment of a debt placed in his hands for collection, anything else than gold or silver. If a clerk, or sheriff, may receive in satisfaction of a judgment or execution, without the consent of the plaintiff, and bind him thereby, current bank-notes, because they are money, it would seem to follow, that the plaintiff should be compelled to receive the same notes, if taken by his attorney, because they are money. The true rule in such cases, however, is clearly stated by Goldthwaite, J., in Holt v. Robinson, 21 Ala. 106. In that case, the sheriff had taken the promissory note of a third person, in payment of the execution, and returned the execution satisfied, without qualification. This was held to be a satisfaction of the execution, as to all persons but the plaintiff in the judgment ; that “ on his motion, alone, could the return have been set aside; and that as between the sheriff and the defendant in execution, the former was bound to pay the amount according to his return.”
The rule thus announced, in Holt v. Robinson, is, we repeat, the correct rule, in all cases where the officer receives in satisfaction of the judgment, anything which the plaintiff is not compelled to receive. It secures to the plaintiff the full measure of all his legal rights, protects the defendant, and fixes a just responsibility upon the officer.—See, also, Reed v. Pruyn & Statts, 7 John. 425.
We have met with but a single adjudication, which seems at all to sustain the principles of Haynes v. Wheat & Fennell, as applied in that case; and that is the case of Crutchfield v. Robbins, Tingley & Co., 15 Humphreys, 15. The ground of decision in the last mentioned case is, that “ current convertible bank-paper is money;” which does not go quite so far as Haynes v. Wheat & Fennell; though both, in the application made of the principles decided by them, are alike obnoxious to sound reason and authority. As opposed to these two adjudications, the following authorities are cited : Griffin v. Thompson, 2 How. (U. S.) 244; Gwin v. Breedlove, 2 How. (U. S.) 29; McFarland v. Gwin, 4 How. (U. S.) 717; Catlett v. Alexander, 4 How. (Miss.) 404 ; Morton v. Walker, 7 How. (Miss.) 554; Anderson v. Carlisle & *548White, ib. 408; Tuft v. Fulgham, 5 How. (Miss.) 621; Planter's Bank v. Scott, 5 How. (Miss.) 246 ; Anketell v. Torrey, 7 Sm. & Marsh. 467 ; Randolph v. Ringgold, 5 Eng. 279; Wickliffe v. Davis, 2 J. J. Marsh. 69; Trumbull v. Nicholson, 26 Ill. 49 ; Armstrong v. Garrow, 6 Cow, 465 ; Hevener v. Kerr, South. (N. J.) R. 58; Coxe v. State Bank, 3 Hals. 172; Moody v. Mahurin, 4 N. H. 296 ; Sinclair v. Pierce, 5 J. J. Marsh. 64. Other citations of authority might be made, but we deem the above sufficient.
We feel constrained to overrule as authority the case of Haynes v. Wheat & Fennell.
The judgment of the court below is affirmed.